Title: From Thomas Jefferson to Galt & Thomas, 9 June 1806
From: Jefferson, Thomas
To: Galt & Thomas


                        
                            Messrs. Galt & Thomas
                            
                            Washington June 9. 06.
                        
                        I inclose you an order of the B. Bank of this place on that at Baltimore for 194 D. 86c on account of David
                            Higginbotham mercht of Milton, & to be placed to his credit with you as paid by Gent.
                        Your humble sevt
                        
                            Th: Jefferson
                            
                        
                    